DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12 and 23-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 12, the limitation “A heat transfer plate for a plate heat exchanger….the gasket groove includes at least a first section with a first bottom wall width, and a second section with a second bottom wall width, wherein the first bottom wall width is smaller than the second bottom wall width” is indefinite, in context, since it cannot be discerned how the bottom wall widths further define the single plate, wherein the differential in widths occurs between multiple plates. Further clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (USP 7490660) hereinafter referred to as Song.

[AltContent: textbox (Second Section)][AltContent: textbox (First Section)][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    383
    560
    media_image1.png
    Greyscale

Song Figure 4
Regarding Claim 12, as best understood, Song discloses a heat transfer plate (10) for a plate heat exchanger, the heat transfer plate comprising: 
a plate body forming a patterned section (11) and having a first side (top side of plate (10)) and a second side (bottom side of plate (10)) opposite to the first side (shown in figure 5); 
a gasket groove (13) formed depressed from the plate body in a direction from the first side towards the second side (shown in figures 3-4, wherein the groove (13) is depressed downwards) and having a bottom wall (shown in figures 3-4, being the bottom wall of the recess), the bottom wall having a bottom wall body (shown in figures 3-4, being the plate bottom wall surface of the recess (13)); and 
wherein the gasket groove (13) includes at least a first section with a first bottom wall width (shown in annotated figure 4), and a second section with a second bottom wall width (shown in annotated figure 4), wherein 
the first width is smaller than the second width (shown in annotated figure 4).
Regarding Claim 24, Song further discloses the bottom wall width of the second section (shown in annotated figure 4) is approximately equal to a width of an opening at the top of the first section (shown in annotated figure 4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show the claimed structural configuration of the gasket grooves.  Although Gray discloses a plate heat exchanger having a gasket groove, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of Gray to incorporate the specific extensions of the first and second recesses while also having the gasket being situated within the second sections, along with the other claimed components of the plate heat exchanger. Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-11, 14-16 and 18-22 are allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL ALVARE/Primary Examiner, Art Unit 3763